Citation Nr: 0021648	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  97-17 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for median/ulnar neuropathy of the left hand.   


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran had active service from August 1960 to June 1963.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (the RO), which granted service connection 
for distal ulnar sensory neuropathy to the left little 
finger; a 10 percent evaluation was assigned from July 15, 
1996.  The veteran expressed disagreement with that rating 
decision.  In a February 1998 rating decision, the RO 
characterized the service-connected disability as ulnar 
neuropathy of the left hand.  A 20 percent disability 
evaluation was assigned, effective July 15, 1996.  A 
September 1998 rating decision granted service connection for 
median neuropathy of the left hand.  The service-connected 
disability was re-characterized as median and ulnar 
neuropathy of the left hand.  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
regarding a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  The Court also stated that it 
follows that such a claim remains in controversy "where less 
than the maximum available benefits are awarded."  Id. at 38.  
Consequently, the issue of entitlement to a disability 
evaluation in excess of 20 percent for ulnar and median 
neuropathy of the left hand is still before the Board for 
appellate review.  

Review of the record reveals that in a May 2000 rating 
decision, the RO denied entitlement to a total rating based 
upon individual unemployability due to service-connected 
disabilities.  As of this date, to the Board's knowledge, the 
veteran has not filed a notice of disagreement with respect 
to that determination.  Thus, that issue is not before the 
Board at this time.  


FINDINGS OF FACT

1.  The service-connected ulnar and median neuropathy of the 
left hand is manifested by complaints of pain and numbness in 
the left hand, fingers, and forearm with objective findings 
of mild weakness in finger extension and abduction, 
fasciculations and weakness of the thenar eminence, mild 
weakness of the left abductor pollicis brevis, hyperesthesia 
to the palmar surface of all fingers, and decreased sensation 
in the thumb, index, ring and little fingers, which is 
productive of moderate impairment; there is no evidence of 
severe incomplete paralysis or complete paralysis of the 
median or ulnar nerves.    

2.  Neither an exceptional nor unusual disability picture has 
been presented so as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for median and ulnar neuropathy of the left hand have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.124a, Diagnostic Codes 8515, 8516 (1999). 

2.  An extraschedular disability rating is not warranted.  38 
C.F.R. § 3.321(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to a disability rating in 
excess of 20 percent for median and ulnar neuropathy of the 
left hand.  The Board will first review the law and 
regulations and the factual background, and then analyze the 
issue on appeal.  Finally, the matter of an extraschedular 
rating will be discussed.

Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

With regard to initial rating cases, separate ratings can be 
assigned to separate periods of time, based upon the facts 
found - a practice known as "staged ratings."  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease to injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).

The provisions of 38 C.F.R. § 4.120 (1999) dictate that 
neurologic disabilities are ordinarily rated in proportion to 
the impairment of motor, sensory or mental function, with 
special consideration of any psychotic manifestations, 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of 
gait, tremors, visceral manifestations, injury to the skull, 
etc.  In rating peripheral nerve injuries and their 
residuals, attention should be given to the site and 
character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances.

Under Diagnostic Code 8515 [paralysis of the median nerve], 
if the evidence establishes complete paralysis of the median 
nerve with the hand inclined to the ulnar side, the index and 
middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
thumb, defective opposition and abduction of the thumb, at 
right angles to palm; flexion of wrist weakened; and pain 
with trophic disturbances, a 70 percent evaluation is 
assigned for complete paralysis of the median nerve of the 
major extremity and a 60 percent evaluation is assigned for 
complete paralysis of the median nerve of the minor 
extremity.  A 50 percent disability evaluation is assigned 
for severe incomplete paralysis of the median nerve of the 
major extremity and a 40 percent evaluation is assigned for 
severe incomplete paralysis of the median nerve of the minor 
extremity.  A 30 percent evaluation is assigned for moderate 
incomplete paralysis of the median nerve of the major 
extremity and a 20 percent evaluation is assigned for 
moderate incomplete paralysis of the median nerve of the 
minor extremity.  A 10 percent evaluation is assigned for 
mild incomplete paralysis of the median nerve of the major or 
minor extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515 
(1999).

Under Diagnostic Code 8516 [paralysis of the ulnar nerve], 
when the evidence establishes complete paralysis 
characterized as the "griffin claw" deformity, due to 
flexor contraction of the ring and little fingers, very 
marked atrophy in the dorsal interspace and the thenar and 
hypothenar eminences; the loss of extension of the ring and 
little fingers, the inability to spread the fingers (or 
reverse), the inability to adduct the thumb; flexion of the 
wrist weakened, as 50 percent evaluation is assigned for the 
minor extremity and a 60 percent evaluation is assigned for 
the major extremity.  If ulnar nerve paralysis is incomplete, 
a 10 percent disability rating is assigned for mild 
incomplete paralysis of the major or minor extremity.  If 
there is moderate incomplete paralysis, a 30 percent 
evaluation is assigned for the major extremity and a 20 
percent evaluation is assigned for the minor extremity.  If 
the paralysis is severe, a 40 percent evaluation is assigned 
for the major extremity and a 30 percent evaluation is 
assigned for the minor extremity.  38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (1999).   

The Board observes that the words "mild", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just". 
38 C.F.R. § 4.6 (1999).  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. §§ 4.2, 
4.6 (1999). 

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (1999); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative of or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (1999); Fanning v. Brown, 4 Vet. App. 225 
(1993).

Factual Background

An August 1996 VA examination report indicates that the 
veteran reported that since an in-service injury to his left 
forearm, he had numbness of the left hand which interfered 
with his ability to work as a truck driver.  The veteran was 
right-handed.  Examination revealed that grip strength was 
adequate.  There was hyperesthesia to light touch and pin 
prick in the palmar surface of all fingers of the left hand.  
The veteran was able to make a complete fist with his left 
hand and the joint function was normal.  The impression was 
sensory neuropathy of the left hand following lacerations.  

At a hearing before the RO in July 1997, the veteran stated 
that he had numbness in all four fingers in his left hand.  
Hearing Transcript, hereinafter Tr., 7.  The veteran stated 
that he drove trucks.  Tr. 9.  After six hours of driving, 
his left hand felt tired.  Tr. 10.  Sometimes, his hand would 
be painful and stiff.  Tr. 10.  The veteran indicated that he 
was able to close his hand totally and his muscles and 
strength in the left hand were okay.  Tr. 10.  He stated that 
he had full function of his hand until he had to do 
repetitive work for a length of time.  Tr. 11.  

An October 1997 VA examination indicates that the veteran had 
complaints of weakness in the muscles of the left hand and 
some numbness in the left forearm of the ulnar (medial 
cutaneous of the forearm) distribution.  He had no carpal 
tunnel syndrome symptoms.  There was reduced sensation to 
light touch and pinprick over the palmer surface of the 
fourth and fifth fingers to the wrists and also some decrease 
in sensation in the left thumb and index fingers.  There was 
definite weakness of the left abductor pollicis brevis but no 
weakness was detected in the flexors of the fingers or the 
extensors of the metacarpophalangeal joints in the median 
distribution of the index and middle fingers.  No trophic 
changes were noted.  The examiner indicated that there was 
mild weakness of abduction of the fingers, index, and little 
fingers, supporting a mild motor component to the ulnar 
neuropathy.  The examiner described the median and ulnar 
motor and sensory findings as mild.   

An April 1998 neurological consultation report indicates that 
the veteran reported having three trucking accidents during 
the previous year which he believed were due to his 
progressive left hand disability.  Examination revealed no 
weakness in the intrinsic muscles.  Abductor pollices brevis 
muscle was weak at 4+/5 on the left; the right side was 
normal.  There was no atrophy of the median denervated 
muscles.  There was a subjective loss of pinprick 
predominantly on the ulnar four digits of the hand.  Reflexes 
were intact.  Coordination and the rest of the neurological 
examination were normal.  


April 1998 electromyography (EMG) and nerve conduction 
studies revealed clear evidence of left median and ulnar 
sensory neuropathy.  It was noted that the median nerve 
innervated right hand muscles showed evidence of a neurogenic 
process suggesting the presence of a median nerve entrapment 
at the distal forearm or wrist.  It was noted that based upon 
the clinical information that the veteran was right-handed 
and that the use of the left hand had been minimal, the 
presence of such a severe median nerve entrapment at the left 
wrist seemed unlikely and the most likely site of involvement 
would be at the site of injury proximal to the wrist.  

In an October 1998 statement, Dr. S.H., the veteran's 
cardiologist, stated that the veteran had been to a 
neurologist and the neurologist confirmed that the veteran 
had neuropathy involving the left upper extremity and hand.  
Dr. S.H. indicated that the neuropathy compromised the 
veteran's ability to handle "a large truck" and he was not 
longer hable to drive the "big rigs" and must cease this 
occupation immediately.   

A June 1999 VA examination report indicates that the veteran 
reported that he was unable to use his left hand when driving 
his truck.  The veteran indicated that he flunked his truck 
driving physical in October 1998 which the veteran reported 
was secondary to the weakness in his left hand.  The veteran 
indicated that he had constant, achy pain in his left wrist 
and forearm which increased if he used his hand more than an 
hour and a half.  The veteran still dropped things with the 
left hand and tended to compensate either by holding things 
against his chest or using his right hand to pick things up.  
He reported having numbness in the palm of his hand and 
particularly, in all five fingers.  

Physical examination revealed 5/5 strength in the left upper 
extremity with the exception of finger extension on the left 
and the left abductor pollicis brevis which were 4+/5.  
Fasciculations were noted in the thenar eminence although no 
atrophy was present.  The abductor digiti quinti, first 
dorsal interosseous, finger flexion, and wrist extension and 
flexion were 5/5.  Sensation examination revealed decreased 
pinprick over the entire left hand which extended 
approximately halfway up the forearm.    

The impression was median and ulnar neuropathy with both 
sensory and motor components, which were supported by sensory 
findings on exam as well as the weakness in the thenar 
muscles.  The examiner indicated that the veteran's hand 
weakness was relatively mild, but it was noticeable and 
troublesome enough to the veteran that it interfered with his 
work as a professional driver.  

In a January 2000 application for increased compensation 
based on unemployability, the veteran stated that he last 
worked for a moving company as an independent truck driver 
from March 1997 to September 1998 and he left that job due to 
his disability.  The veteran indicated that he had completed 
three years of college.  He was an auto mechanic.  He stated 
that he could not use his left hand for long periods of time.  

In a February 2000 statement, a former employer of the 
veteran, C.R.S. Transports, indicated that the veteran quit 
his job as a truck driver because of family and personal 
reasons.  He had been employed from January 1996 to February 
1997.  In a February 2000 statement, N.A. Van Lines, another 
employer identified by the veteran, indicated that they had 
no records of the veteran.  In an April 2000 statement, A. 
Van Lines stated that the veteran worked an owner operator 
over the road from March 1997 to September 1998.  They 
indicated that the veteran retired in September 1998.     

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased disability rating for service-
connected median and ulnar neuropathy of the left hand is 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran is awarded service connection for a disability and 
appeals the RO's initial rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).   

Since the claim is well grounded, the VA has a duty to assist 
the veteran in the development of facts pertinent to each 
claim.  38 U.S.C.A. § 5107(a).  The veteran has been provided 
with VA examinations in August 1996, October 1997, April 
1998, and June 1999, and has had a full opportunity to 
present evidence and argument in support of this claim, 
including presenting personal testimony at a hearing at the 
RO in July 1997.   

One the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Discussion

Initially, the Board notes that the medical evidence 
establishes that the veteran's left upper extremity is his 
minor extremity.

Schedular considerations

The RO assigned a 20 percent disability evaluation to the 
veteran's median and ulnar neuropathy of the left hand 
(minor) under 38 C.F.R. § 4.124a, Diagnostic Code 8515 
[paralysis of median nerve] and Diagnostic Code 8516 
[paralysis of the ulnar nerve].  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

As noted above, the RO combined the ulnar and median 
neuropathy of the left hand and rated these disorders as one 
disability under Diagnostic Code 8515 and under Diagnostic 
Code 8516.  The Board has considered whether it is more 
appropriate to rate the median neuropathy of the left hand 
and the ulnar neuropathy of the left hand as two separate 
disabilities.  After reviewing the medical evidence of 
record, the Board finds that the service-connected ulnar and 
median neuropathy of the left hand should be combined and 
rated as one disability, since the symptomatology is 
essentially duplicative and overlapping.  See 38 C.F.R. 
§ 4.14, Esteban, supra.  Evaluation of the same disability 
under various diagnoses is to be avoided.  See 38 C.F.R. § 
4.14, Fanning, supra.  

As discussed in detail below, the medical evidence shows that 
the veteran's left hand disability is manifested primarily by 
weakness of the thenar muscles, weakened movement of the 
fingers, and sensory disturbances of the fingers and hand.  
The Board notes that both Diagnostic Code 8515 and 8516 
contemplate impairment of the thenar eminence and impaired 
movement of the fingers.  Thus, the Board finds that the 
service-connected ulnar and median neuropathy of the left 
hand should be rated as one disability under either 
Diagnostic Code 8515 or 8516.  

Rating under Diagnostic Code 8515

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 20 percent for median and 
ulnar neuropathy of the left hand (minor) under the 
provisions of Diagnostic Code 8515.  

In order for a higher disability evaluation to be assigned 
under Diagnostic Code 8515, the evidence of record must 
establish severe incomplete paralysis of the median nerve or 
complete paralysis of the median nerve.  The objective 
findings establish that the median neuropathy of the left arm 
is productive of moderate impairment.  The medical evidence 
shows that the veteran had complaints of numbness and pain in 
the left hand.  There was hyperesthesia to light touch and 
pin prick in the palmar surface of the fingers of the left 
hand.  There was decreased sensation in the index finger.  
There was mild weakness of the left abductor pollicis brevis 
and finger extension.  There were fasciculations in the 
thenar eminence.  

A March 1997 nerve conduction study report indicates that the 
veteran had severe carpal tunnel syndrome.  However, 
subsequent examinations described the median neuropathy on 
the left as mild.  The October 1997 VA examination report 
indicates that the examiner described the median motor and 
sensory findings as mild.  The June 1999 VA examination 
report characterized the weakness due to the median 
neuropathy of the left hand as mild.  The Board notes that an 
April 1998 EMG and nerve conduction study indicated that the 
presence of severe median nerve entrapment seemed unlikely.  

The preponderance of the evidence is against a finding that 
the median neuropathy of the left hand caused severe 
incomplete paralysis or complete paralysis.  There is no 
objective evidence of the hand being inclined to the ulnar 
side or the index and middle fingers extending more than 
normal.  There was no evidence of considerable atrophy of the 
muscles of the thenar eminence, although there was evidence 
of mild weakness and fasciculations of the thenar eminence.  
There was no evidence of incomplete or defective pronation or 
absence of flexion of index finger or feeble flexion of 
middle finger.  Finger flexion upon examination in June 1999 
was 5/5.  The veteran was able to make a fist and grip 
strength was adequate.  Flexion of wrist was 5/5.  There were 
no trophic disturbances.   

After consideration of the medical and other evidence, which 
has been described above, the Board concludes that that the 
symptomatology demonstrated approximates the criteria for 
moderate impairment under Diagnostic Code 8515.  There is no 
evidence of severe incomplete paralysis or complete paralysis 
of the median nerve.  Thus, the Board finds that a 20 percent 
evaluation is warranted for the median and ulnar neuropathy 
of the left hand (minor) under Diagnostic Code 8515, and a 
disability in excess of 20 percent is not warranted.  38 
C.F.R. § 4.124a, Diagnostic Code 8515. 

Rating under Diagnostic Code 8516

The Board has also considered whether a disability evaluation 
in excess of 20 percent is warranted for the veteran's 
service-connected median and ulnar neuropathy of the left 
hand (minor), if rated, alternatively, under Diagnostic Code 
8516 [paralysis of the ulnar nerve].  

In applying the law to the existing facts, the record does 
not demonstrates the requisite objective manifestations for a 
disability evaluation in excess of 20 percent for ulnar and 
median neuropathy of the left hand (minor) under the 
provisions of Diagnostic Code 8516.  

In order for a higher disability evaluation to be assigned 
under Diagnostic Code 8516, the evidence of record must 
establish severe incomplete paralysis or complete paralysis 
of the ulnar nerve.  The objective findings establish that 
the service-connected ulnar neuropathy of the left hand is 
productive of moderate impairment.  The evidence of record 
shows that the veteran had complaints of numbness and pain in 
the left hand and fingers.  There were objective findings of 
hyperesthesia to light touch and pin prick in the palmar 
surface of the fingers of the left hand.  There were findings 
of numbness in the left forearm of the ulnar distribution.  
There was reduced sensation of light touch and pinprick over 
the palmer surface of the fourth and fifth fingers to the 
wrists.  The October 1997 VA examination report indicates 
that there was mild weakness of the abduction of the fingers, 
index and little fingers, which supported a mild motor 
component to the ulnar neuropathy.  Examination findings in 
April 1998 revealed a subjective loss of pinprick 
predominantly on the ulnar four digits of the hand.      

The preponderance of the evidence is against a finding of 
severe incomplete paralysis or complete paralysis of the 
ulnar nerve.  The ulnar neuropathy of the left hand has been 
characterized as mild.  The October 1997 and June 1999 VA 
examination reports characterized the ulnar neuropathy of the 
left hand as mild.  There is no evidence of a "griffin 
claw" deformity, flexor contraction of the ring and little 
fingers, very marked atrophy in the dorsal interspace and the 
thenar and hypothenar eminences, loss of extension of the 
ring and little fingers, an inability to spread the fingers 
(or reverse), an inability to adduct the thumb or weak 
flexion of the left wrist.  The evidence of record shows that 
the veteran had weakened extension of the fingers, but no 
loss of extension.  The veteran was able to make a fist.  
Grip strength was adequate.  There were no joint deformities 
noted upon examination.  No atrophy of the thenar eminence 
was detected, although there were findings of mild weakness.  
Flexion of the wrist was normal.   

After consideration of the medical and other evidence, which 
has been described above, the Board concludes that that the 
symptomatology demonstrated approximates the criteria for 
moderate impairment under Diagnostic Code 8516.  There is no 
evidence of moderate or severe incomplete paralysis or 
complete paralysis of the ulnar nerve.  Thus, the Board finds 
that a 20 percent evaluation is warranted for the ulnar and 
median neuropathy of the left hand (minor) under Diagnostic 
Code 8516, and a disability evaluation in excess of 20 
percent is not warranted.  38 C.F.R. § 4.124a, Diagnostic 
Code 8516. 

DeLuca considerations

Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  As noted above, 
the veteran is assigned a 20 percent evaluation under 
Diagnostic Code 8515 or in the alternative, Diagnostic Code 
8516, which contemplates limited movement of the fingers and 
wrist.   

The medical evidence of record does not demonstrate any 
additional significant functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40 and 4.45.  
There is no evidence of limited motion of the fingers, 
although there is evidence of mild weakness of extension and 
abduction of the fingers.  Flexion of the left wrist was 
normal and had normal strength.  Grip strength was adequate.  
Coordination was normal.  There was evidence of mild weakness 
of the thenar eminence and decreased sensation in the 
fingers.  The veteran had complaints of pain in the left 
hand.  The Board notes that the 20 percent evaluation which 
is assigned to the left hand disability under Diagnostic Code 
8515 or 8516 contemplates weakness, pain and sensory loss.   

Based on the above evidence, the Board finds that the 
evidence of record establishes that the veteran's ulnar and 
median neuropathy of the left hand does not cause additional 
functional impairment due to pain on use so as to warrant the 
assignment of an additional disability rating under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.     

Fenderson considerations

With regard to initial rating cases, separate ratings can be 
assigned to separate periods of time, based upon the facts 
found - a practice known as "staged ratings." See, in 
general, Fenderson v. West, 12 Vet. App. 119 (1999).  As to 
this issue, the Board finds that staged ratings are not 
warranted.  The medical evidence does not show that there has 
been any significant change in the severity of ulnar and 
median neuropathy of the left hand from July 15, 1996, the 
date of his initial claim, to the present.

Conclusion

In summary, a schedular disability evaluation in excess of 20 
percent is not warranted for the ulnar and median neuropathy 
of the left hand for the reasons and bases described above.  
The preponderance of the evidence is against the veteran's 
claim for a disability evaluation in excess of 20 percent for 
the service-connected ulnar and median neuropathy of the left 
hand.  The benefit sought on appeal is accordingly denied.

Extraschedular rating

Pertinent law and regulations

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the March 1997 statement of the case, the RO specifically 
considered whether extraschedular rating under 38 C.F.R. § 
3.321(b) should be assigned as to the service-connected ulnar 
and median neuropathy of the left hand.  The RO concluded 
that this case did not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating standards.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (1999).

 
Discussion

The veteran's service-connected ulnar and median neuropathy 
of the left hand has been discussed in detail above.  The 
veteran asserts that the ulnar and median neuropathy of the 
left hand interferes with his ability to be employed because 
it prevents him from driving big trucks.  

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

There is no evidence that the service-connected median and 
ulnar neuropathy of the left hand presents an unusual or 
exceptional disability picture.  As discussed in detail 
above, the service-connected the median and ulnar neuropathy 
of the left hand was principally manifested by complaints of 
pain and objective findings of mild weakness of finger 
extension and abduction, fasciculations and weakness of the 
thenar eminence, mild weakness of the left abductor pollicis 
brevis, hyperesthesia to the palmar surface of the fingers, 
and decreased sensation in the thumb, index, ring and little 
fingers.  The veteran's disability is rated under Diagnostic 
Code 8515 [paralysis of the median nerve] and this diagnostic 
code contemplates impairment of the thenar eminence, 
impairment of flexion of the fingers, inability to make a 
fist, weakened flexion of the fingers, and pain.  The Board 
finds that the veteran's symptoms are consistent with the 
criteria in the Rating Schedule.  The veteran's symptoms are 
normal manifestations of this neurological disability and 
such symptoms are contemplated under Diagnostic Code 8515.  
The Board finds that the disability picture is not unusual or 
exceptional and does not render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).    

There is no indication that the veteran has been hospitalized 
frequently for the ulnar and median neuropathy of the left 
hand disability.  Indeed, there is no evidence of any recent 
hospitalization for this reason.   

The Board further finds that the evidence of record does not 
establish that the veteran's service-connected left hand 
disability causes marked interference with employment.  
Statements by the veteran's former employers do not support 
the veteran's contention that he is unable to work due to the 
ulnar and median neuropathy of the left hand.  The veteran's 
former employer, A. Van Lines, indicated that the veteran had 
retired in September 1998; they made no mention of the 
veteran's left hand disability or any other disability.  N.A. 
Van Lines indicated that they had no record of the veteran.  
C.R.S. Transport indicated that the veteran quit in February 
1997 for family and personal reasons.  None of these 
employers noted that the veteran's left hand disability 
caused the veteran to leave his job.   

The Board finds that the medical evidence of record and the 
statements by the veteran's former employers are probative, 
and outweigh the evidence in support of the veteran's claim.

The Board finds that the medical evidence of record does not 
support a finding that the ulnar and median neuropathy of the 
left hand causes marked interference with the veteran's 
employment.  As discussed in detail above, the medical 
evidence of record establishes that the ulnar and median 
neuropathy causes mild impairment.  The most recent VA 
examination in June 1999 indicated that the veteran's left 
hand weakness due to the neuropathy was relatively mild.  The 
Board also notes that the veteran's left hand is his non-
dominant hand.    

The veteran has submitted medical statements which indicate 
that the service-connected ulnar and median neuropathy of the 
left hand interfered with his ability to drive big trucks.  
The veteran submitted a medical statement by Dr. S.H. in 
support of his contention.  Also, the VA examiner who 
performed the June 1999 VA examination report discussed this 
issue to some extent.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  It is clear 
from the statement that Dr. S.H. is basing his medical 
opinion upon the report of the veteran and the veteran is 
reporting what another doctor stated.  The Board is not 
required to accept doctors' opinions that are based upon the 
appellant's recitation of medical history.  See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).  Also, the Board finds 
that Dr. S.H. did not give any reasons or bases for his 
conclusion.  Dr. S.H. indicated that veteran must cease his 
occupation as a truck driver immediately due to the 
neuropathy, but he did not explain why, especially in light 
of the medical evidence which establishes that the ulnar and 
median neuropathy of the left hand only causes mild weakness.  
The Board also points out that Dr. S.H. is the veteran's 
cardiologist; he does not appear to be an expert in 
neurology.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).  
Thus, the Board places greater weight of probative value on 
the neurological reports, which indicate that the service-
connected left hand disability is mild.  See, for example the 
report of the October 1997 VA examination.      

In the June 1999 VA examination report, the examiner 
indicated that the veteran had mild weakness due to the ulnar 
and median neuropathy of the left hand.  He described this 
symptomatology as "noticeable" or "troublesome" and 
indicated that this disability interfered with the veteran's 
employment.  The Board does not find this statement 
sufficient to establish marked interference with employment.  
The examiner appears to be basing his conclusion that the 
left hand disability interferes with the veteran's employment 
upon the veteran's own report.  As noted above, the veteran 
reported at the examination that he had flunked his truck 
driving physical in October 1998 because of the left hand 
disability.  The examiner appears to be relying on this 
statement when he concluded that the left hand disability 
interferes with the veteran's ability to be employed.  The 
Board points out that the veteran has not submitted any 
probative evidence to support his contention that his left 
hand disability caused him to fail a trucking driving test 
for employment or caused him to lose employment.  In fact, as 
discussed above, the statements from the veteran's former 
employers indicate that the veteran's left his employment due 
to personal or family reasons or due to retirement.  The 
employers made no mention of the left hand disability.  

Also, the Board stresses that 38 C.F.R. § 3.321(b)(1) 
requites marked interference with employment, not simply 
interference.  The currently assigned 20 percent disability 
rating is an acknowledgment of the part of VA that 
interference with employment exists.  See 38 C.F.R. §§ 
3.321(a), 4.1; see also Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

The Board concludes that the veteran's and his physicians' 
statements are outweighed by the medical evidence of record, 
which refers to only mild impairment due to the ulnar and 
median neuropathy of the left hand; the statements by the 
veteran's former employers, which do not indicate that the 
service-connected left hand disability was a factor in his 
leaving their employment; and the lack of evidence of 
frequent hospitalizations.  In short, the preponderance of 
the evidence is against the veteran's claim of entitlement to 
an extraschedular rating.    

The Board has no reason to doubt that the veteran's 
disability causes him discomfort and may limit his efficiency 
in certain tasks.  This alone, however, does not present an 
exceptional or unusual disability picture and is not 
reflective of any factor which takes the veteran outside of 
the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992).  Accordingly, the Board determines that the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted for the ulnar and median 
neuropathy of the left hand.  



ORDER

Entitlement to a disability evaluation in excess of 20 
percent for ulnar and median neuropathy of the left hand is 
denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

